Citation Nr: 0815732	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979, from August 1991 to November 1991, and from February 
2003 to May 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record. 

When the case was before the Board in August 2007, it was 
decided in part and remanded in part.

While the case was in remand status, the veteran was granted 
a separate 10 percent rating for left L5-S1 radiculopathy, 
effective September 24, 2007.  There is no indication that 
the veteran is seeking appellate review with respect to this 
rating, and the issue of entitlement to a higher rating for 
the left L5-S1 radiculopathy has not been developed for 
appellate consideration.  The Board does point out to the RO, 
as it did in the August 2007 remand, that the issue of 
entitlement to a separate rating for the left radiculopathy 
was initially raised by the veteran at the September 2006 
hearing, rather than in September 2007.   

Pursuant to the Board's August 2007 remand, the RO issued a 
Statement of the Case to the veteran and his representative 
in January 2008 addressing the issue of entitlement to an 
initial rating in excess of 10 percent for radiculopathy 
involving the right lower extremity.  In the cover letter 
sent with the Statement of the Case, the veteran was informed 
of the requirement that he submit a timely Substantive Appeal 
to perfect his appeal with respect to this issue.  He did not 
do so.  The Board will limit its consideration accordingly.



REMAND

In one of two January 2008 statements in support of the claim 
received after the most recent readjudication of the claim, 
the veteran disputed the VA examiner's report that range of 
motion tests were conducted during the October 2007 
examination.  The veteran specifically stated that he was in 
too much pain at the time to forward bend or otherwise 
cooperate in any of the physical studies reported by the 
physician.  A remand is required to afford the veteran 
another VA examination to further clarify what range of 
motion test results actually show. 

The Board's August 2007 remand instructed the examiner to 
assess the extent of any pain.  The October 2007examiner 
remarked that the veteran exhibited pain throughout all 
ranges of motion but neglected to comment on the severity of 
any pain.  During the VA examination to be scheduled pursuant 
to this remand, the examiner should identify any objective 
evidence of pain and provide an assessment of the degree of 
severity of any pain. 

In January 2008, the veteran reported requiring bed rest as a 
result of the disability at issue apparently prescribed by a 
neurologist one day after one of the veteran's two VA 
examinations (October 11 and 12, 2007).  He also reported 
requiring bed rest in late 2004 and early 2005 in connection 
with Workman's Compensation for the disability at issue.  
Thus, it appears that additional pertinent evidence might be 
available.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment and 
evaluation of the disability at issue, as 
well as any records associated with a 
Workman's Compensation claim, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or his 
representative, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
low back disability, and to the extent 
possible distinguish the manifestations 
of the service-connected disability at 
issue from those of any other disorder 
present.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should note 
the exact measurements for forward 
flexion, extension, lateral flexion, and 
lateral rotation.  The examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should indicate whether 
there is muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

The examiner should specifically identify 
any evidence of neuropathy affecting the 
lower back, to include reflex changes, 
characteristic pain, and muscle spasm.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions expressed 
should also be provided. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



